IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00129-CR
                               No. 10-14-00130-CR
                               No. 10-14-00131-CR

TERRANCE BERNARD HENRY,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                        From the 272nd District Court
                            Brazos County, Texas
                     Trial Court Nos. 10-03633-CRF-272,
                   10-03634-CRF-272 and 10-03635-CRF-272


                     MEMORANDUM OPINION


      Appellant has filed motions to dismiss his appeals. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in these appeals, and Appellant personally signed the

motions.

      The motions are granted, and the appeals are dismissed.
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 6, 2014
Do not publish
[CR25]




Henry v. State                                                Page 2